           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

GARY LEON WEBSTER                                            PLAINTIFF
ADC #114018

v.                       No. 3:19-cv-51-DPM

KAREN ANN RHINEHARDT,                                     DEFENDANT
Officer, Jonesboro Police Department

                                ORDER

     1. Webster hasn't paid the filing and administrative fees or filed
an application to proceed in forma pauperis. He must do one or the other
by 15 April 2019. If he doesn't, then his case will be dismissed without
prejudice. LOCAL RULE 5.5(c)(2).
     2. The Court directs the Clerk to mail Webster an application to
proceed in forma pauperis with a copy of this Order. If the Court grants
Webster permission to proceed in forma pauperis, then he will have to
pay the $350 filing fee in monthly installments taken from his prisoner
account. 28 U.S.C. § 1915(b).
     So Ordered.

                                   D.P. Marshall Jr.
                                   United States District Judge
